DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 25, 2021, has been entered.
 
Response to Arguments
1.	Upon further consideration, Applicant's arguments filed February 18, 2021 have been fully considered but they are not persuasive. 
2.	On pages 9-10 of Remarks, Applicant argues that the charge dissipation of Cho et al. (US Publication 2018/0124904) in view of Suzuki et al. (US Publication 2016/0028227) remains in a common plane. Furthermore, the Applicant asserts that the prior art fails to disclose the formation of a plane containing the discharge electrodes, a separate plane containing an overvoltage protection element and a third plane there between.
3.	The Examiner disagrees with the above assertion. Although the charge dissipation of Cho et al. may exist in one plane along the first insulating material, a charge dissipation also exists between the discharge electrodes (12 and 13 – Figure 1) and the overvoltage protection element (14 – Figure 1) through the secondary insulating material (17, 18 – Figure 1). Furthermore, although  Cho fails to disclose a third plane that solely contains a primary insulating material, Cho does indeed disclose a plane that contains the primary insulating 
4.	On pages 9-10 of Remarks, Applicant argues that, as opposed to the invention presented in the Instant Application, the prior art of Cho and Suzuki do not provide a manufacturing process that lacks reproducible characteristics.
5.	Although the Instant Application may provide benefits including higher efficiency in manufacturing processes, both Cho and Suzuki disclose the claimed limitations pertaining to process of manufacture as described in the Instant Rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US Publication 2018/0124904) in view of Suzuki et al. (US Publication 2016/0028227).
In re claim 29, Cho discloses a method for forming an overvoltage protection device comprising:

Forming a stack comprising a first layer (107 – Figure17, ¶46), and
Heating said stack to form a laminated stack comprising (¶58, Figure 17):
discharge electrodes (311, 312 – Figure 17, ¶45) in a plane (Figure 17); 
a gap insulator (320 – Figure 17, ¶45, ¶48) between said discharge electrodes (311, 312 – Figure 17) in said plane.
Cho does not disclose forming at least one first layer comprising a secondary insulator precursor and an overvoltage protection element precursor on a primary insulator precursor, and a second layer on said primary insulator precursor opposite said first layer,
Forming a stack comprising said at least one first layer on a second layer comprising discharge electrodes spaced apart by a gap insulator that is in registration with said overvoltage protection element precursor overlying the gap insulator precursor;
And heating the stack to form a laminated stack comprising:
	Discharge electrodes in a plane;
	A gap insulator between said discharge electrodes in said plane;
	An overvoltage protection element in a plane parallel to said discharge electrodes; and
	A primary insulator layer in a second plane between said discharge electrodes and said overvoltage protection element wherein a pulse energy passes through said primary insulator at each transit between said overvoltage protection element and said discharge electrodes. 
Suzuki discloses forming at least one first layer comprising a secondary insulator precursor (20 – Figure 1, ¶32-33) and an overvoltage protection element precursor (14 – Figure 
Forming a stack comprising said at least one first layer on a second layer comprising discharge electrodes (12, 13 – Figure 1, ¶25) spaced apart by a gap insulator (15, 16 – Figure 1, ¶31) that is in registration with said overvoltage protection element precursor overlying the gap insulator precursor (Figure 1);
And heating the stack to form a laminated stack comprising (¶38, ¶48-49, ¶72):
	Discharge electrodes (12, 13 – Figure 1) in a plane;
	A gap insulator (15, 16 – Figure 1) between said discharge electrodes (12, 13 – Figure 1) in said plane;
	An overvoltage protection element (14 – Figure 1) in a plane (note that although element 14 exists in multiple planes, it also exists in a first plane as seen in Figure 1) parallel to said discharge electrodes (12, 13 – Figure 1); and
A primary insulator layer (17, 18 – Figure 1) in a second plane (plane containing 17, 18, and parts of 14 – Figure 1) between said discharge electrodes (12, 13- Figure 1) and said overvoltage protection element (14 – Figure 1) wherein a pulse energy passes through said primary insulator (17, 18 – Figure 1) at each transit between said overvoltage protection element (14 – Figure 1) and said discharge electrodes (12, 13 – Figure 1).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the overvoltage protection element of Suzuki to provide for an ESD protection element that is durable against repeated uses and has a decreased fluctuation in discharge properties (¶9 – Suzuki). 
In re claim 30, Cho in view of Suzuki discloses the method for forming an overvoltage protection device of claim 29, as explained above. Cho does not disclose wherein said overvoltage protection element comprises a conductor and a secondary material.

It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the overvoltage protection element of Suzuki to provide for an ESD protection element that  is durable against repeated uses and has a decreased fluctuation in discharge properties (¶9 – Suzuki).   
In re claim 31, Cho in view of Suzuki discloses the overvoltage protection device of claim 30, as explained above. Cho does not disclose wherein said overvoltage protection element has a ratio of said conductor to secondary material of at least 50 vol % to no more than 90 vol%. 
Suzuki discloses the amount of conductive material and insulating material used in the discharge electrode is proportional to improving the discharge properties and cost of production (¶61-63). It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the proper amount of conductive material and insulating material to form the discharge electrodes by balancing discharge properties and the cost of manufacture, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re claim 32, Cho in view of Suzuki discloses The overvoltage protection device of claim 30, as explained above. Cho does not disclose wherein said conductor is selected from the group consisting of La, Ni, Co, Cu, Zn, Ru, Ag, Pd, Pt, W, Fe or Bi.
	Suzuki discloses said conductor is selected from the group consisting of La, Ni, Co, Cu, Zn, Ru, Ag, Pd, Pt, W, Fe or Bi (¶62).

In re claim 33, Cho in view of Suzuki discloses the overvoltage protection device of claim 30, as explained above. Cho does not disclose wherein said secondary material is selected from the group consisting of a ceramic, a glass and a semiconductor. 
Suzuki discloses wherein said secondary material is selected from the group consisting of a ceramic, a glass and a semiconductor (¶63).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the overvoltage protection element of Suzuki to provide for an ESD protection element that  is durable against repeated uses and has a decreased fluctuation in discharge properties (¶9 – Suzuki). 
In re claim 34, Cho in view of Suzuki discloses the overvoltage protection device of claim 33, as explained above. Cho does not disclose wherein ceramic is selected from the group consisting of barium titanate and tantalum nitride.
Suzuki discloses wherein ceramic is selected from the group consisting of barium titanate and tantalum nitride (¶63; Note that two elements can be used in combination).
 It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the overvoltage protection element of Suzuki to provide for an ESD protection element that  is durable against repeated uses and has a decreased fluctuation in discharge properties (¶9 – Suzuki). 
In re claim 35, Cho in view of Suzuki discloses the overvoltage protection device of claim 29, as explained above. Cho does not disclose wherein at least one of said primary insulator or said gap insulator has a permittivity of less than 100. However, Cho discloses the mixing ratio of conductive and insulating materials forming the gap insulator affects the  It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the proper amount of conductive material and insulating material to form the gap insulator to achieve a desired discharge starting voltage, and thus, affecting the permittivity of the material, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re claim 36, Cho in view of Suzuki discloses the overvoltage protection device of claim 35, as explained above. Cho does not disclose wherein at least one of said primary insulator or said gap insulator has a permittivity of less than 50. However, Cho discloses the mixing ratio of conductive and insulating materials forming the gap insulator affects the predetermined discharge starting voltage (¶56), and thus permittivity of the gap insulator. It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the proper amount of conductive material and insulating material to form the gap insulator to achieve a desired discharge starting voltage, and thus, affecting the permittivity of the material, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re claim 37, Cho in view of Suzuki discloses the overvoltage protection device of claim 29, as explained above. Cho does not disclose said primary insulator has a thickness of at least 1 µm to no more than 10 µm.
Suzuki discloses said primary insulator (17, 18 – Figure 1) has a thickness of at least 1 µm to no more than 10 µm (¶74).

In re claim 38, Cho in view of Suzuki discloses the overvoltage protection device of claim 29, as explained above. Cho does not disclose wherein said primary insulator layer comprises an insulating ceramic.
Suzuki discloses wherein the primary insulator layer comprises an insulating ceramic (¶39).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the overvoltage protection element of Suzuki to provide for an ESD protection element that is durable against repeated uses and has a decreased fluctuation in discharge properties (¶9 – Suzuki). 
In re claim 39, Cho in view of Suzuki discloses the overvoltage protection device of claim 38, as explained above. Cho does not disclose wherein said primary insulator layer is selected from the group consisting of calcium zirconate, non-stoichiometric barium titanium oxide, barium rare-earth oxide, titania, calcium titanate, strontium titanate, zinc magnesium titanate, zirconium tin titanate and combinations thereof.
Suzuki discloses wherein said primary insulator layer (17, 18 – Figure 1) is selected from the group consisting of calcium zirconate, non-stoichiometric barium titanium oxide, barium rare-earth oxide, titania, calcium titanate, strontium titanate, zinc magnesium titanate, zirconium tin titanate and combinations thereof (¶39).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the overvoltage protection element of Suzuki to provide for an ESD protection element that is durable against repeated uses and has a decreased fluctuation in discharge properties (¶9 – Suzuki). 
In re claim 40, Cho in view of Suzuki discloses the overvoltage protection device of claim 39, as explained above. Cho does not disclose wherein said non-stoichiometric barium titanium oxide is selected from the group consisting of Ba2Ti9O2o or BaTi4O9.
Suzuki discloses wherein said non-stoichiometric barium titanium oxide is selected from the group consisting of Ba2Ti9O2o or BaTi4O9 (¶39; Note that Cho discloses calcium zirconate as required by claim 9).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the overvoltage protection element of Suzuki to provide for an ESD protection element that  is durable against repeated uses and has a decreased fluctuation in discharge properties (¶9 – Suzuki). 
In re claim 41, Cho in view of Suzuki discloses the overvoltage protection device of claim 39, as explained above. Cho does not disclose said barium rare-earth oxide contains neodymium or praseodymium.
Suzuki discloses wherein said barium rare-earth oxide contains neodymium or praseodymium (¶39; Note that Cho discloses calcium zirconate as required by claim 9).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the overvoltage protection element of Suzuki to provide for an ESD protection element that  is durable against repeated uses and has a decreased fluctuation in discharge properties (¶9 – Suzuki). 
In re claim 42, Cho in view of Suzuki discloses the overvoltage protection device of claim 39, as explained above. Cho does not disclose wherein said titania is doped titania.
Suzuki discloses wherein said titania is doped titania (¶39; Note that Cho discloses calcium zirconate as required by claim 9).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the overvoltage protection element of Suzuki to provide 
In re claim 43, Cho in view of Suzuki discloses the overvoltage protection device of claim 29, as explained above. Cho further discloses forming a stack comprising no more than 20 first layers (Figure 17, ¶45). Cho does not disclose forming a stack comprising no more than 20 second layers.
Suzuki discloses an overvoltage protection device (14 – Figure 1) accompanying a pair of discharge electrodes (12, 13 – Figure 1).
The combination of Cho and Suzuki discloses forming a stack comprising no more than 20 first layers and second layers.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the overvoltage protection element of Suzuki to provide for an ESD protection element that  is durable against repeated uses and has a decreased fluctuation in discharge properties (¶9 – Suzuki). 
In re claim 44, Cho in view of Suzuki discloses the overvoltage protection device of claim 43, as explained above. Cho further discloses forming a stack comprising 3 to 10 of said first layers (Figure 21, ¶91)
Suzuki discloses an overvoltage protection device (14 – Figure 1) accompanying a pair of discharge electrodes (12, 13 – Figure 1).
The combination of Cho and Suzuki discloses forming a stack comprising no more than 20 first layers and second layers.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the overvoltage protection element of Suzuki to provide for an ESD protection element that  is durable against repeated uses and has a decreased fluctuation in discharge properties (¶9 – Suzuki). 
In re claim 45, Cho in view of Suzuki discloses the overvoltage protection device of claim 29, as explained above. Cho further discloses wherein said discharge electrodes (311, 321a and 312, 321b – Figure 7, ¶57) comprises at least one metal selected from the group consisting of nickel, 22tungsten, molybdenum, aluminum, chromium, copper, palladium, silver or an alloy thereof (¶60).
In re claim 46, Cho in view of Suzuki discloses the overvoltage protection device of claim 45, as explained above. Cho further discloses wherein said discharge electrodes (311, 321a and 312,32b – Figure 7) comprises nickel (¶60).
In re claim 47, Cho in view of Suzuki discloses the overvoltage protection device of claim 29, as explained above. Cho further discloses forming external terminations (5100, 5200 – Figure 17, ¶45).
In re claim 48, Cho in view of Suzuki discloses the overvoltage protection device of claim 29, as explained above. Cho further discloses forming alternating layers of capacitive couple precursors prior to said forming said stack (¶46-48).
In re claim 49, Cho in view of Suzuki discloses the overvoltage protection device of claim 48, as explained above. Cho further discloses said forming said stack further comprises overlaying said alternating layers of capacitive couple precursors prior to said heating (¶58).
In re claim 50, Cho in view of Suzuki discloses the overvoltage protection device of claim 48, as explained above. Cho further discloses wherein said alternating layers of said capacitive couple comprises a floating electrode precursor (¶90, Figure 17).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848